

113 S1556 IS: To amend title 38, United States Code, to modify authorities relating to the collective bargaining of employees in the Veterans Health Administration.
U.S. Senate
2013-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1556IN THE SENATE OF THE UNITED STATESSeptember 27, 2013Mr. Brown (for himself, Mr. Begich, and Mr. Merkley) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to modify
		  authorities relating to the collective bargaining of employees in the Veterans
		  Health Administration.1.Modification of authorities
			 on collective bargaining of employees of the Veterans Health
			 AdministrationSection 7422 of
			 title 38, United States Code, is amended—(1)by striking
			 subsections (b), (c), and (d); and(2)by redesignating
			 subsection (e) as subsection (c).